Citation Nr: 1743454	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-25 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a bilateral foot disorder, to include pes planus, pes valgus, and plantar fasciitis.

3.  Entitlement to service connection for a cervical spine disorder, to include minimal bony encroachment of the left neuroforamina at the C5-C6 spinal segment and right neuroforamina at the C4-C5 and C5-C6 spinal segments. 

4.  Entitlement to service connection for a bilateral hip and knees disorder, to include degenerative joint disease, to include as secondary to a bilateral foot disorder. 

5.  Entitlement to service connection for a left hand disorder, to include as secondary to neck and right shoulder disorders. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991 and from February 2004 to February 2005.  She also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the case to verify the Veteran's periods of service, to include ACDUTRA and INACDUTRA service, cure a procedural deficiency, and attain addendum VA medical opinions.

In regard to all claims on appeal, the Veteran contended that she had over 22 years of Army Reserve service in December 2009 and February 2010 statements and she has indicated that she retired in March 2009.  The Veteran's contention is corroborated by service treatment records that span from March 1985 to June 2005.  However, the claims file only includes information regarding her active duty service from January 1991 to June 1991 and from February 2004 to February 2005, and there is no indication that the AOJ has attempted to verify her periods of ACDUTRA and/or INACDUTRA service with the Army Reserve.  Various service connection claims above are predicated on incidents that occurred during the Veteran's non-active duty periods of service.  Thus, the AOJ should undertake to verify all periods of her active duty, ACDUTRA, and INACDUTRA service, and to attain service personnel records from such service.  

Regarding the Veteran's claim of entitlement to service connection for a right shoulder disorder, she disagreed with the RO's January 2010 denial of this claim in a February 2010 notice of disagreement (NOD).  In an April 2010 rating decision, the RO continued the denial of this claim.  While the RO issued a statement of case (SOC) for the other issues on appeal, it did not issue an SOC for the right shoulder disorder claim.  To date, the AOJ has not issued an SOC addressing the claim of entitlement to service connection for a right shoulder disorder.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, this matter is remanded for the AOJ to rectify this procedural deficiency.  

The bilateral foot, neck, and hips and knees disorder claims must be remanded for addendum VA medical opinions because the September 2009 VA medical examination was inadequate to adjudicate these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, while the examiner determined that the Veteran's diagnosed bilateral pes planus, hallux valgus, plantar fasciitis, and hammertoe disorders were congenital or developmental, the examiner concluded that pes planus, hallux valgus, and plantar fasciitis were superimposed upon the congenital or developmental disorders.  The Board notes that service connection is not allowed for a congenital defect or for aggravation of a congenital defect as congenital defects are not considered to be injuries or diseases within the meaning of the statue.  38 C.F.R. § 3.303(c) (2016).  However, service connection is possible if a disease or injury is superimposed over the congenital or developmental defect during service and there is a resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90.  Accordingly, a clarification of the September 2009 VA examiner's findings is required.  

Additionally, the September 2009 VA examiner did not provide a medical opinion answering whether the Veteran's current neck disorder of minimal bony encroachment of the left neuroforamina at the C5-C6 spinal segment and right neuroforamina at the C4-C5 and C5-C6 spinal segments was caused by her active duty, ACDUTRA, and/or INACDUTRA service, to include February 2000 and March 2003 injuries to her neck and right shoulder.  The claims file does not include a medical opinion addressing whether there is a nexus between the Veteran's current neck disorder and her periods of service.  Likewise, although this examiner diagnosed the Veteran with minimal degenerative joint disease (DJD) of the hips and knees, the examiner did not provide a nexus opinion as to whether the current hip and knee disorders manifested during per periods of active duty, ACDUTRA, or INACDUTRA service, were otherwise caused by these periods of service, or were caused or aggravated by her bilateral foot disorder.  Accordingly, these claims are remanded for addendum VA medical opinions.

Lastly, the Veteran has asserted on several occasions that she has a current left hand disorder, which is manifested by pain and which is caused by her neck and right shoulder disorders.  Her service treatment records also show that she injured her left hand in June 1996.  However, she was never provided a VA examination to determine the current nature and etiology of this disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, on remand, the AOJ should schedule her for a VA examination for her left hand disorder.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran for information regarding her Army Reserve service, to include the identity of her reserves unit(s) and the dates and types of service.  Also request that she provided estimated time frames for when she believes she incurred the disabilities for which she seeks service, such as ***Associate any responses received with the Veteran's claims file.  

2. Verify the Veteran's periods of active duty and Army Reserve service, to include ACDUTRA and any INACDUTRA service, from the appropriate records repositories.  Document any negative responses received. 

3. The AOJ should then compile a complete list of any verified period of active duty, ACDUTRA, and INACDUTRA during the Veteran's Army Reserve service and include it in the electronic claims file for review.

4. Obtain the Veteran's personnel records for her Army Reserve service from the appropriate records repositories and associate all available records with the claims file.  If no Army Reserve records can be located, make a formal finding as to their unavailability.  Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) (2016) and advise her that alternative forms of evidence can be developed to substantiate her claims. 

5. After completing Step 1 through Step 3, and performing any additional development deemed necessary, issue a Statement of the Case (SOC) to the Veteran addressing the issue of entitlement to service connection for a right shoulder disorder.  The Veteran should be advised of the time limit in which she may file a substantive appeal, if she so desires.  38 C.F.R. § 20.302(b) (2016).  This issue should be returned to the Board for further appellate consideration only if an appeal is properly perfected.

6. After completing Step 1 through Step 3, return the claims file to the September 2009 VA examiner and request that he re-review the claims file and respond to the below inquiries.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of her current bilateral foot disorder symptoms, if any are present.  A copy of the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA should be provided to the examination so that the examiner can make an informed decision.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence, history provided by the Veteran, the September 2009 physical examination, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran has any congenital or developmental defects of the bilateral feet, to include bilateral pes planus, hallux valgus, plantar fasciitis, and hammertoe.

b. If the examiner determines that the Veteran has any congenital defects of the bilateral feet, the examiner should provide an opinion as to whether any disease or injury, to include pes planus, hallux valgus, and plantar fasciitis, was superimposed over the congenital or developmental defect during the Veteran's active duty, ACDUTRA, or INACDUTRA service.

c. If the examiner determines that the Veteran's current bilateral foot disorders, to include bilateral pes planus, hallux valgus, plantar fasciitis, and hammertoe, are not congenital or developmental defects, the examiner should provide an opinion as to whether the current bilateral foot disorders were caused or are otherwise etiologically related to any period of the Veteran's active duty, ACDUTRA, and/or INACDUTRA service.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

7. After completing Step 1 through Step 3, return the claims file to the September 2009 VA examiner and request that he re-review the claims file and respond to the below inquiries.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of her current neck disorder symptoms, if any are present.  A copy of the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA should be provided to the examination so that the examiner can make an informed decision.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the September 2009 physical examination, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran's current neck disorder (minimal bony encroachment of the left neuroforamina at the C5-C6 spinal segment and right neuroforamina at the C4-C5 and C5-C6 spinal segments) was caused or aggravated by any period of her active duty, ACDUTRA, and/or INACDUTRA service, to include February 2000 and March 2003 injuries to her neck and right shoulder.  See VBMS entry "STR-Medical," receipt date 01/06/2008, at pages 30 and 34; see also VBMS entry "Service Personnel Records: Military Personnel Record," receipt date 01/06/2009, at page 4. 

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

8. After completing Steps 1 through Step 3, return the claims file to the September 2009 VA examiner and request that he re-review the claims file and respond to the below inquiries.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of her current bilateral hip and knee symptoms, if any are present.  A copy of the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA should be provided to the examination so that the examiner can make an informed decision.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the September 2009 physical examination, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran's current DJD of the bilateral hips and knees manifested during any period of active duty service or periods of ACDUTRA and/or INACDUTRA, or manifested within one year after separation from active duty service.

b. Whether the Veteran's current DJD of the bilateral hips and knees was caused or aggravated by any period of active duty service, ACDUTRA, or INACDUTRA.  

c. Whether the Veteran's current DJD of the bilateral hips and knees was caused or aggravated by her bilateral foot disorder.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

9. After completing Step 1 through Step 3, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of her current left hand symptoms.  A copy of the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA should be provided to the examination so that the examiner can make an informed decision.  Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should diagnose any current left hand symptoms, if any are present, and provide opinions as to:

a. Whether the Veteran's current left hand disorder, if any is present, was caused or aggravated by any period of active duty service, ACDUTRA, or INACDUTRA.

b. Whether the Veteran's current left hand disorder, if any is present, was caused or aggravated by her neck and/or right shoulder disorder.  

The examiner must provide a rationale for the opinion given, which is based upon medical principles and evidence in the file.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

10. After completing Step 1 through Step 8, and any other development deemed necessary to the above developments, readjudicate the claims of entitlement to service connection for a bilateral foot disorder, a neck disorder, a bilateral hip and knees disorder, and a left hand disorder in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

